Exhibit 10.28

The Walt Disney Productions and

Associated Companies

Key Employees Deferred

Compensation and Retirement Plan

Amended and Restated

Effective as of January 1, 2009



--------------------------------------------------------------------------------

Contents

 

Article 1. Introduction

   1

1.1 Background and History

   1

1.2 Restatement of Plan

   1

1.3 Purpose and Applicability of the Plan

   1

1.4 Status of the Plan

   1

Article 2. Definitions and Construction

   3

2.1 Definitions

   3

2.2 Gender and Number

   9

2.3 Headings

   9

2.4 Requirement to Be in “Written Form”

   9

2.5 Severability

   9

2.6 Applicable Law

   10

Article 3. Participation, Service and Vesting

   11

3.1 Participation

   11

3.2 Duration

   11

3.3 Transfers

   11

3.4 Vesting

   11

Article 4. Retirement Income

   13

4.1 Determination of Retirement Income

   13

4.2 Early Commencement of Retirement Income

   13

4.3 Late Commencement of Retirement Income

   13

Article 5. Distribution of Plan Benefits

   14

5.1 General

   14

5.2 Time of Payment

   14

5.3 Form of Payment

   14

5.4 Benefit Cash-out

   15

Article 6. Transfers, Rehires and Other Special Situations

   16

6.1 Effect and Applicability

   16

6.2 Code Section 409A Aggregation Rules

   16

6.3 No Duplication of Benefits

   16

6.4 Excess Accumulated Contribution Benefit

   16

6.5 Transfers from Nonaccount Plans

   19

6.6 Additional Retirement Income

   21

6.7 Permissible Delays or Accelerations

   21

 

i



--------------------------------------------------------------------------------

Article 7. Pre-Commencement Death Benefit

   22

7.1 Amount of Pre-Commencement Death Benefit

   22

7.2 Time and Form of Payment for Pre-Commencement Death Benefit

   22

7.3 Beneficiary Determination

   22

7.4 Cash-Out Payment of Pre-Commencement Death Benefit

   23

Article 8. Financing and Administration

   24

8.1 Financing

   24

8.2 Plan Administrative Committee

   24

8.3 Duties of Committee

   24

8.4 Meetings

   25

8.5 Actions by the Committee

   25

8.6 Compensation and Bonding

   25

8.7 Establishment of Rules and Interpretation of Plan

   25

8.8 Limitation of Liability

   26

8.9 Indemnification

   26

8.10 Claims Procedures

   26

8.11 Limitation on Actions

   28

8.12 Class Action Forum

   29

8.13 Records

   30

Article 9. Amendment and Termination

   31

9.1 Amendments

   31

9.2 Termination of Plan

   31

9.3 Successors

   31

9.4 Prohibition on Changes Due to Code Section 409A

   32

9.5 Additional Participating Employers

   32

Article 10. Miscellaneous Provisions

   33

10.1 Good-Faith Valuation Binding

   33

10.2 Taxation

   33

10.3 Withholding

   33

10.4 Offset for Obligations to the Company or an Affiliate

   33

10.5 No Enlargement of Employment Rights

   33

10.6 Non-Alienation

   34

10.7 No Examination or Accounting

   34

10.8 Incompetency

   34

10.9 Notice of Address

   35

10.10 Data

   35

10.11 Service of Legal Process

   35

10.12 Qualified Military Service

   35

10.13 Counterparts

   35

 

ii



--------------------------------------------------------------------------------

Article 1. Introduction

1.1 Background and History

The Walt Disney Company (“Company”) previously established The Walt Disney
Productions and Associated Companies Key Employees Deferred Compensation and
Retirement Plan (“Plan”) to provide retirement income to certain employees and
to equalize the benefits of employees participating in certain retirement plans,
including the Disney Salaried Service Pension Plan and the Disney Salaried
Supplemental Pension Plan, both of which have been merged into the Disney
Salaried Retirement Plan (“Retirement Plan”). The Plan was last restated
effective as of May 1, 1984. (Capitalized terms with special meanings are
defined in Article 2 of this Plan.)

1.2 Restatement of Plan

Effective as of January 1, 2009, the Company hereby amends and restates the Plan
as reflected herein to bring the Plan into compliance with Code section 409A and
the final Treasury Regulations thereunder. The provisions of this restatement
shall be effective as of January 1, 2009, except as specifically provided in
this document. Nothing contained in this restatement shall be interpreted as
amending any provision under the Key Plan Part I.

1.3 Purpose and Applicability of the Plan

The Company desires to provide certain designated key management and highly
compensated Employees with enhanced retirement benefits over and above those
provided under the applicable portion(s) of the Retirement Plan due to the
application of the limits under Code sections 415 and 401(a)(17). The purpose of
the Plan document is to set forth the terms and conditions pursuant to which
these benefits are accrued and to describe the nature and extent of the
employees’ rights to these accrued benefits.

Except as otherwise provided herein, the provisions of this Plan restatement are
applicable only to Eligible Employees (other than Grandfathered Participants)
who have a Payment Event on or after January 1, 2009. Unless otherwise
explicitly provided in this Plan restatement, the Plan provisions, operation and
administration in effect prior to this restatement shall continue to govern the
terms and conditions of the Plan prior to January 1, 2009. The benefits of
Grandfathered Participants shall be determined solely under the provisions of
Key Plan Part I.

1.4 Status of the Plan

 

(a)

Nonqualified Plan. The Plan is not qualified within the meaning of Code
section 401(a). The Plan is intended to provide an unfunded and unsecured
promise to pay money in the future and thus not to involve, pursuant to Treasury
Regulations section 1.83-3(e), the transfer of “property” for purposes of Code
section 83. Likewise, benefits credited under this Plan are not intended to
confer an economic benefit upon the Participant nor is the right to the receipt
of future benefits under the Plan intended to result in any Participant,
Beneficiary or alternate payee being in constructive receipt of any amount so as
to result in any benefit due under the Plan

 

1



--------------------------------------------------------------------------------

 

being includible in the gross income of any Participant, Beneficiary or
alternate payee in advance of the date on which payment of any benefit due under
the Plan is actually made. For tax purposes and purposes of Title I of ERISA,
the Plan is intended to be an unfunded, nonqualified deferred compensation plan
covering certain designated employees who are within a select group of key
management or highly compensated employees.

 

(b) Compliance with Code Section 409A. This Plan is intended to comply with Code
section 409A and related regulatory guidance. Therefore, the Plan shall be
administered and interpreted in a manner consistent with that purpose. The
Committee shall have full authority to take any and all actions as it deems
necessary or appropriate to carry out this intent and purpose of the Plan.

 

(c) Additional or Special Arrangements. The Committee, the Company, or any other
Employer may, in its sole discretion, provide by a separate written agreement
that the benefits payable to any individual who is also an Eligible Employee
under the Plan shall be determined in accordance with the terms of the Plan, as
the same may be modified in respect of that Eligible Employee under such
agreement. Any such agreement may provide such Eligible Employee with additional
years of service, credit for service with affiliated companies, a different
vesting schedule, an individualized formula for the determination of such
Eligible Employee’s benefit, or such other modification (which may constitute an
enhancement or limitation) of the benefits provided hereby as the Committee,
Company, or other Employer shall specify. Further, any separate agreement may
provide for benefits which may be partially or wholly in addition to or in lieu
of any benefits provided hereunder, and which may be greater, less than or equal
to any benefits provided hereunder and any such benefits may or may not be
calculated or otherwise determined by reference to the benefits provided by the
Plan or by reference to, or by incorporation by reference of, any of the terms
or provisions of the Plan. However, deferrals of compensation under this Plan
and such other separate written agreement, if any, shall be aggregated with
respect to the Eligible Employee to the extent required under Code section 409A
and related regulations for purposes of assuring compliance with those rules.

 

(d) No Guarantees of Intended Tax Treatment. The Plan shall be administered and
interpreted so as to satisfy the requirements for the intended tax treatment
under the Code described in this Plan section. However, the treatment of
benefits earned under and benefits received from this Plan, for purposes of the
Code and other applicable tax laws (such as state income and employment tax
laws), shall be determined under the Code and other applicable tax laws and no
guarantee or commitment is made to any Participant, Beneficiary or alternate
payee with respect to the treatment of accruals under or benefits payable from
the Plan for purposes of the Code and other applicable tax laws.

 

2



--------------------------------------------------------------------------------

Article 2. Definitions and Construction

2.1 Definitions

Whenever used in the Plan, the following terms shall have the respective
meanings set forth below, unless otherwise expressly provided; and when the
defined meaning is intended, the term is capitalized.

 

(a) “Actuarial Equivalent” or “Actuarially Equivalent” means equality in the
value of the aggregate amounts expected under different forms of payment, with
adjustments to compensate for time or frequency of receipt, using the interest
rates, mortality tables, and other actuarial assumptions provided in the
definition of “Actuarial Equivalent” under the Retirement Plan, as adjusted to
comply with any required law changes. At any given time,

 

  (1) The same actuarial assumptions and methods shall be used in valuing each
annuity payment option, in determining whether the payments are actuarially
equivalent; and

 

  (2) Such assumptions must be reasonable.

 

(b) “Affiliate” generally means any corporation or other entity that is required
to be aggregated with the Company under Code sections 414(b) or (c).

 

(c) “Beneficiary” means:

 

  (1) With respect to any Pre-Commencement Death Benefit, the person or persons
designated by the Plan as entitled to receive such benefit, as determined under
Plan section 7.3; and

 

  (2) With respect to any Excess Accumulated Contribution Benefit, the person or
persons designated by the Plan as entitled to receive such benefit, as
determined under Plan section 6.4(c)(3).

 

(d) “Benefit Calculation Date” means the date as of which a benefit payable from
this Plan is calculated and, unless otherwise explicitly provided, such date
shall be:

 

  (1) With respect to a Participant, the first day of the calendar month
coincident with or next following the Payment Event; and

 

  (2) With respect to a Beneficiary, the first day of the calendar month next
following the Payment Event.

 

(e) “Board” means the Board of Directors of the Company.

 

(f)

“Certain and Life Annuity” means a monthly benefit that is the Actuarial
Equivalent of a Participant’s Single Life Annuity and that is payable during the

 

3



--------------------------------------------------------------------------------

 

Participant’s lifetime with a guaranteed payment period during which monthly
payments shall be made without regard to the Participant’s death. The last
payment shall be made on the first day of the calendar month in which the
Participant’s death occurs or, if later, the end of the guaranteed payment
period. If the Participant dies prior to the end of the guaranteed payment
period and is survived by the Joint/Contingent Annuitant, the monthly benefit
that is payable shall be paid to the Joint/Contingent Annuitant for the
remainder of the guaranteed payment period. If the Joint/Contingent Annuitant
dies after the Participant and before the end of the guaranteed payment period,
then Actuarial Equivalent present value of the remaining guaranteed payments
shall be paid to the estate of the Joint/Contingent Annuitant. If the
Joint/Contingent Annuitant dies before the Participant and no new
Joint/Contingent Annuitant has been designated at the Participant’s death, then
Actuarial Equivalent present value of the remaining guaranteed payments shall be
paid to the Participant’s estate.

 

(g) “Change in Control” means an event described under paragraphs (1), (2), (3),
(4) or (5) as follows:

 

  (1) The acquisition within any 12-month period by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d–3 promulgated under the Securities Exchange Act of 1934,
as amended) of thirty percent (30%) or more of the total voting power of the
then outstanding stock of the Company entitled to vote generally in the election
of directors, but excluding the following transactions (the “Excluded
Acquisitions”):

 

  (A) Any acquisition directly from the Company (other than an acquisition by
virtue of the exercise of a conversion privilege of a security that was not
acquired directly from the Company),

 

  (B) Any acquisition by the Company, and

 

  (C) Any acquisition by an employee benefit plan (or related trust) sponsored
or maintained by the Company;

 

  (2) Any time during a period of 12 months or less, individuals who at the
beginning of such period constitute the Board (and any new directors whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least a majority of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was so approved) ceasing for any reason to
constitute a majority thereof;

 

4



--------------------------------------------------------------------------------

  (3) An acquisition (other than an Excluded Acquisition) by any Person of fifty
percent (50%) or more of the voting power or value of the Company’s stock;

 

  (4) The consummation of a merger, consolidation, reorganization or similar
corporate transaction, whether or not the Company is the surviving company in
such transaction, other than a merger, consolidation, or reorganization that
would result in the Persons who are beneficial owners of the Company’s stock
outstanding immediately prior thereto continuing to beneficially own, directly
or indirectly, in substantially the same proportions, at least fifty percent
(50%) of the combined voting power or value of the Company’s stock (or the stock
of the surviving entity) outstanding immediately after such merger,
consolidation or reorganization; or

 

  (5) The sale or other disposition during any 12-month period of all or
substantially all of the assets of the Company, provided that such sale is of
assets having a total gross fair market value equal to or greater than 40% of
the total gross fair market value of the assets of the Company immediately prior
to such sale or disposition.

The foregoing definition of “Change in Control” is intended to comply with the
requirements of Code section 409A and the guidance issued thereunder and shall
be interpreted and applied by the Committee in a manner consistent with this
intent.

 

(h) “Code” means the Internal Revenue Code of 1986, as amended and any
succeeding federal tax provisions.

 

(i) “Committee” means the Investment and Administrative Committee of The Walt
Disney Company Sponsored Qualified Benefit Plans and Key Employees Deferred
Compensation and Retirement Plan.

 

(j) “Company” means The Walt Disney Company.

 

(k) “Domestic Partner” means the individual determined by the Company in its
sole discretion to be the Participant’s same-sex domestic partner in accordance
with the Company’s procedures for identifying domestic partners.

 

(l) “Early Retirement Date” means, with respect to the Participant, the “Early
Retirement Date” as set forth in the applicable provisions of the Retirement
Plan to which benefits accrued under this Plan relate.

 

(m) “Eligible Employee” means a salaried Employee of an Employer who is or was a
“Participant,” as this term is defined in the Retirement Plan.

 

(n)

“Employee” means any individual who is employed as a common-law employee of the
Company or an Affiliate, including officers, but excluding independent
contractors and leased employees (or any individuals designated as independent

 

5



--------------------------------------------------------------------------------

 

contractors or leased employees under the customary worker classification
procedures of the Company or an Affiliate) and directors who are not officers or
otherwise employees.

 

(o) “Employer” means the Company and all Affiliates that have been designated as
Employers with respect to the Plan in accordance with the terms of Plan
section 9.5.

 

(p) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

(q) “Excess Accumulated Contribution Benefit” means the benefit, if any,
determined and payable under Plan section 6.4. For purposes of Code
sections 409A and 3121(v)(2), the Excess Accumulated Contribution Benefit shall
be a deferral of compensation under a nonaccount balance plan, as described in
Treasury Regulations sections 1.409A-1(c)(2)(i)(C) and 31.3121(v)(2)-1(c)(2).

 

(r) “Grandfathered Participant” means an individual whose employment with the
Company and all Affiliates terminated before January 1, 2005, while the
individual had a vested benefit under the Key Plan Part I.

 

(s) “Interest Rate” means the 6-month LIBOR rate effective as of each January 1
based on the rate in effect as of the preceding October 1.

 

(t) “Joint and Survivor Annuity” means a monthly benefit that is the Actuarial
Equivalent of a Participant’s Single Life Annuity and that is payable during the
Participant’s lifetime with a designated percentage of the Participant’s monthly
benefit amount continuing after his death to his Joint/Contingent Annuitant, if
such Joint/Contingent Annuitant survives him, for the Joint/Contingent
Annuitant’s remaining lifetime. The last payment shall be made on the first day
of the calendar month in which the Participant’s death occurs or, if later, the
Joint/Contingent Annuitant’s death.

 

(u) “Joint/Contingent Annuitant” means the person(s) designated as such by the
Participant or the Plan, as applicable, as entitled to receive a portion of the
Participant’s Retirement Income following his death.

 

(v) “Key Plan Part I” means, with respect to a Grandfathered Participant, the
Plan as in effect on October 3, 2004.

 

(w) “Military Leave” means leave subject to reemployment rights under the
Uniformed Services Employment and Reemployment Rights Act of 1994, as amended
from time to time.

 

(x) “Normal Retirement Date” means, with respect to the Participant, the “Normal
Retirement Date” as set forth in the applicable provisions of the Retirement
Plan to which benefits accrued under this Plan relate.

 

6



--------------------------------------------------------------------------------

(y) “Participant” means any person who has been admitted to, and has not been
removed from, participation in the Plan pursuant to the provisions of Article 3.

 

(z)

“Payment Date” means the date that any vested Retirement Income becomes payable
to the Participant under Plan section 5.2 or, if the Participant has died before
the Payment Date of any vested Retirement Income, the date that any
Pre-Commencement Death Benefit becomes payable to the Beneficiary under Plan
section 7.2. The Payment Date of any Excess Accumulated Contribution Benefit
shall be determined under Plan section 6.4. If the Participant has
post-separation or reemployment accruals under Plan section 6.6(b), then the
Payment Date shall be the Benefit Calculation Date. Notwithstanding any other
Plan provision to the contrary and solely for purposes of determining compliance
with Code section 409A and related Treasury Regulations, except with respect to
any payment due under Plan section 6.6(b), a payment shall be deemed made on the
Payment Date if the benefit actually commences by the end of the calendar year
in which the Payment Date occurs or, if later, by the 15th day of the third
month following the Payment Date.

 

(aa) “Payment Event” means the applicable event triggering a payment of vested
benefits under the Plan. The applicable event shall be one of the following:

 

  (1) With respect to Retirement Income, the earlier of:

 

  (A) The later of the Participant’s Separation from Service or attainment of
age 55;

 

  (B) A Change in Control;

 

  (2) With respect to the Pre-Commencement Death Benefit and before the Payment
Date of any vested Retirement Income to the Participant, the later of
Participant’s death or the date that the Participant would have attained age 55;

 

  (3) With respect to any Excess Accumulated Contribution Benefit, the
Participant’s Separation from Service or, if earlier, the Participant’s death;
or

 

  (4) With respect to post-separation or reemployment accruals under Plan
section 6.6(b) after a Payment Event under subparagraph (1)(A), January 1.

 

(bb) “Plan” means The Walt Disney Productions and Associated Companies Key
Employees Deferred Compensation and Retirement Plan, as contained herein and as
amended from time. With respect to a Grandfathered Participant only, the Plan
includes Key Plan Part I.

 

(cc) “Pre-Commencement Death Benefit” means the benefit described in Article 7.

 

(dd) “Retirement Income” means a monthly benefit:

 

  (1) Which a Participant has earned under the Plan as of any date of reference;
and

 

7



--------------------------------------------------------------------------------

  (2) Which is more fully determined under Article 4.

To the extent a Participant’s Retirement Income is paid or expressed as an
annual benefit, such annual benefit payment shall be 12 times the Participant’s
monthly benefit.

 

(ee) “Retirement Plan” means the Disney Salaried Retirement Plan (including the
Disney Salaried Service Pension Plan and the Disney Salaried Supplemental
Pension Plan, which have been merged into the Retirement Plan), as amended from
time to time. The Retirement Plan constitutes a qualified employer plan as
defined under Treasury Regulations section 1.409A-1(a)(2).

 

(ff) “Retirement Plan Benefit” means the benefit payable under the Retirement
Plan.

 

(gg) “Separation from Service” means, as provided in the following paragraphs of
this subsection, an Employee’s termination from employment with the Company and
all Affiliates, whether by retirement, resignation from or discharge by the
Company or an Affiliate (but not by a transfer among the Company and Affiliates
or death).

 

  (1) A Separation from Service shall be deemed to have occurred if an Employee
and the Company and Affiliates reasonably anticipate, based on the facts and
circumstances, that either:

 

  (A) The Employee will not provide any additional services for the Company or
any Affiliate after a certain date; or

 

  (B) The level of bona fide services performed by the Employee after a certain
date will permanently decrease to no more than 40 percent of the average level
of bona fide services performed by the Employee over the immediately preceding
36 months.

 

  (2) If an Employee is absent from employment due to Military Leave, sick
leave, or any other bona fide leave of absence authorized by the Company or an
Affiliate and there is a reasonable expectation that the Employee will return to
perform services for the Company or an Affiliate, then a Separation from Service
shall not occur until the later of:

 

  (A) The first date immediately following the date that is six months after the
first date that an Employee was absent from employment; and

 

  (B) To the extent the Employee retains a right to reemployment with the
Company or any Affiliate under an applicable statute or by contract, the date
the Employee no longer retains a right to reemployment.

If a Participant fails to return to work upon the expiration of any Military
Leave, sick leave, or other bona fide leave of absence where such leave is for

 

8



--------------------------------------------------------------------------------

less than six months, the Separation from Service shall occur as of the date of
the expiration of such leave.

 

(hh) “Single Life Annuity” means a benefit payable monthly during the
Participant’s lifetime, commencing as of his Benefit Calculation Date and ending
with the payment due on the first day of the calendar month in which the
Participant’s death occurs.

 

(ii) “Specified Employee” means any person determined to be a specified employee
under Code section 409A and Treasury Regulations section 1.409A-1(i).

 

(jj) “Spouse” means a “spouse” as defined by the Defense of Marriage Act (Pub.
Law No. 104-199) and shall also include a former spouse of a Participant to the
extent required by a domestic relations order, within the meaning of Code
section 414(p)(1)(B) and permitted under Treasury Regulations
section 1.409A-3(j)(4)(ii). This definition is intended to clarify how the term
“spouse” has been applied for purposes of the Plan (and Key Plan Part I) prior
to January 1, 2009 and will be applied for purposes of the Plan (and Key Plan
Part I) on and after January 1, 2009.

 

(kk) “Treasury Regulations” means the regulations promulgated by the United
States Department of the Treasury under the Code.

2.2 Gender and Number

Except as otherwise indicated by the context, any masculine or feminine
terminology shall also include the opposite gender, and the definition of any
term in the singular or plural shall also include the opposite number.

2.3 Headings

The headings of this Plan are inserted for convenience or reference only, and
they are not to be used in the construction of the Plan.

2.4 Requirement to Be in “Written Form”

Various notices provided by the Company, the Committee, or any duly authorized
agent of either of them and various elections made by Participants,
Beneficiaries or other payees are required to be in written form.
Notwithstanding anything to the contrary in this Plan, any notices and elections
related to, or that may constitute part of, the Plan may be conveyed through an
electronic system or any other system approved by the Committee unless otherwise
provided under applicable law or regulatory guidance.

2.5 Severability

If a provision of this Plan shall be held illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining parts of the Plan, and
the Plan shall be construed and enforced as if the illegal or invalid provision
had not been included in the Plan.

 

9



--------------------------------------------------------------------------------

2.6 Applicable Law

To the extent not preempted by ERISA or other federal law, the Plan and all
rights hereunder shall be governed, construed, and administered in accordance
with the laws of the state of California.

 

10



--------------------------------------------------------------------------------

Article 3. Participation, Service and Vesting

3.1 Participation

Each Eligible Employee whose benefit under the applicable portion of the
Retirement Plan, for any calendar year, is limited by Code sections 415 and/or
401(a)(17) shall be a Participant in the Plan. Notwithstanding the foregoing,
each Employee who becomes an Eligible Employee pursuant to an agreement approved
by the Committee shall become a Participant as of the date, if any, specified in
such agreement or otherwise specified by the Committee. Each individual who is a
Participant in the Plan on the date immediately preceding January 1, 2009 shall
continue as a Participant in the Plan in accordance with the terms of the Plan
(or, in the case of a Grandfathered Participant, the terms of Key Plan Part I).

3.2 Duration

An individual who becomes a Participant under the Plan shall remain a
Participant for as long as he remains an Employee or is entitled to receive any
benefits hereunder.

3.3 Transfers

 

(a) Transfers to Eligible Employee Status. An Employee who transfers employment
such that he becomes an Eligible Employee and satisfies the requirements of Plan
section 3.1 as of the date of transfer shall be a Participant in the Plan as of
the date of transfer.

 

(b) Transfers from Eligible Employee Status. To the extent a Participant
transfers employment to an Affiliate and is no longer an Eligible Employee:

 

  (1) The Participant may become vested in his Retirement Income pursuant to
Plan section 3.4, even though he is no longer an Eligible Employee.

 

  (2) The Participant shall, if he is or becomes vested in his Retirement
Income, remain a Participant in the Plan until the date his vested Retirement
Income is distributed from the Plan.

 

  (3) To the extent the Participant has no vested interest in his Retirement
Income under the Plan but remains employed by an Affiliate, the Participant
shall remain a Participant in the Plan until the date he ceases to be employed
by the Company and all Affiliates at a time when he has no vested Retirement
Income under the Plan. If he remains employed by an Affiliate until his
Retirement Income under the Plan vests, his status as a Participant shall be
determined under paragraph (2).

3.4 Vesting

 

(a)

Vested Benefit. Except as otherwise provided in this Plan section, a Participant
who is vested under the Retirement Plan shall be 100 percent vested in his
Retirement Income and shall be entitled to a benefit from the Plan. If a
Participant has a

 

11



--------------------------------------------------------------------------------

 

Separation from Service prior to becoming vested under the Retirement Plan, his
Retirement Income under the Plan shall be immediately forfeited.

 

(b) Vesting on Change in Control. If a Change in Control occurs, each
Participant shall become 100 percent vested in his Retirement Income if he is
not already 100 percent vested upon the Change in Control.

 

(c) Level of Combined Vested Benefit. The amount of the combined vested benefits
under the Retirement Plan and the Plan that the Participant is entitled to
receive as of a date certain generally shall not decrease after the
Participant’s benefits under the Plan become 100 percent vested; provided,
however, that the portion of the Participant’s vested benefits payable under
this Plan may decrease over time where benefits payable under the Retirement
Plan increase due to the operation of the Plan and the Retirement Plan.

 

12



--------------------------------------------------------------------------------

Article 4. Retirement Income

4.1 Determination of Retirement Income

 

(a) A Participant’s Retirement Income payable for the Participant’s lifetime (or
other form in which the accrued benefit is defined under the Retirement Plan at
any time of reference) from the Plan as of his Normal Retirement Date shall be
equal to the amount determined under paragraph (1) minus the amount determined
under paragraph (2), as follows:

 

  (1) The Retirement Plan Benefit accrued through the Benefit Calculation Date
that would be payable to the Participant under the Retirement Plan as of his
Normal Retirement Date if the Retirement Plan Benefit was determined:

 

  (A) Without regard to the limits imposed by Code sections 415 and 401(a)(17);
and

 

  (B) By taking into account the amount of any base compensation, as determined
by the Committee in its sole discretion, that the Participant deferred into a
nonqualified account balance plan, within the meaning of Treasury Regulations
section 1.409A-1(c)(2) through December 31, 2005.

 

  (2) The Retirement Plan Benefit accrued through the Benefit Calculation Date
that would be payable to the Participant under the Retirement Plan as of his
Normal Retirement Date.

 

(b) To the extent any portion of the Participant’s Retirement Plan Benefit is
offset by benefits payable under another qualified retirement plan, a
Participant’s Retirement Income shall be determined prior to the application of
any such other offsets.

4.2 Early Commencement of Retirement Income

If payment of a Participant’s vested Retirement Income is to commence or be made
before his Normal Retirement Date, the amount of his Retirement Income shall be
equal to his vested Retirement Income determined under Plan section 4.1 as of
his Normal Retirement Date reduced for early commencement in accordance with the
early retirement reduction rules set forth in the portion of the Retirement Plan
to which the benefits under the Plan relate or, where no such rules apply or
where reductions to a lower age than specified in the Retirement Plan are
necessary, on an Actuarially Equivalent basis.

4.3 Late Commencement of Retirement Income

If payment of a Participant’s vested Retirement Income is to commence or be made
after his Normal Retirement Date, the Participant’s Retirement Income shall be
equal to the amount that would be payable under Plan section 4.1 if the
Participant’s Retirement Plan Benefit is determined as of the Benefit
Calculation Date, instead of the Participant’s Normal Retirement Date.

 

13



--------------------------------------------------------------------------------

Article 5. Distribution of Plan Benefits

5.1 General

A Participant’s vested Retirement Income shall be payable, for reasons other
than the Participant’s death, at the time and in the form determined in this
Article 5.

5.2 Time of Payment

 

(a) Default Time of Payment. Except as otherwise provided for under the terms of
the Plan, the Participant shall be entitled to a payment of Retirement Income
under the Plan as of the earlier Payment Date determined below:

 

  (1) If the Payment Event is the later of the Participant’s Separation from
Service or attainment of age 55; then the Payment Date is the first day of the
second calendar month following the Benefit Calculation Date; provided, however,
that in the case of a Specified Employee, this date shall in no event be earlier
than the first day of the month coinciding with or next following the date that
is six months after Separation from Service of a Specified Employee; or

 

  (2) If the Payment Event is a Change in Control, then the Payment Date is the
first day of the second calendar month following the Benefit Calculation Date.

 

(b) Catch-Up Payments. Once payments commence, the Plan shall provide the
Participant with a one-time payment equal to the amount of missed payments
between the Benefit Calculation Date and the actual Payment Date. In the case of
a Specified Employee, the missed payments shall be adjusted at the Interest Rate
for the period between the Payment Date that would have applied had the
Participant not been a Specified Employee and the Specified Employee’s Payment
Date, as determined under subsection (a)(1).

 

(c) Earlier Payments. An earlier payment may be made, as determined by the
Committee in its sole discretion, only to the extent that a permissible Code
section 409A and related Treasury Regulations exception (e.g., the payment of
employment taxes) may be applied.

 

(d) Continued Payments. Once a Participant’s Retirement Income commences, the
payment of his Retirement Income shall not be delayed or accelerated, except as
provided for in accordance with Plan section 6.7.

5.3 Form of Payment

 

(a) Default Form of Payment.

 

  (1)

If a Participant’s Retirement Income is payable due to a Payment Event under
Plan section 5.2(a)(1), the Participant’s Retirement Income shall be paid in the
form of a 50% Joint and Survivor Annuity if the Participant has a Spouse on the
Benefit Calculation Date, and in the form of a Single Life Annuity if the

 

14



--------------------------------------------------------------------------------

 

Participant does not have a Spouse on the Benefit Calculation Date. In lieu of
this default payment form, the Participant may timely elect an optional form of
payment in accordance with subsections (b) and (c).

 

  (2) If a Participant’s Retirement Income is payable due to a Change in Control
under Plan section 5.2(a)(2), the Participant’s Retirement Income shall be paid
in the form of a single lump sum payment.

 

(b) Optional Form of Payment. A Participant whose Retirement Income is payable
due to a Payment Event under Plan section 5.2(a)(1) may elect before his Payment
Date, in accordance with any election timing restrictions imposed by the Plan,
to have his vested Retirement Income paid in any of the following Actuarially
Equivalent forms of payment:

 

  (1) Single Life Annuity;

 

  (2) 50% Joint and Survivor Annuity;

 

  (3) 75% Joint and Survivor Annuity;

 

  (4) 100% Joint and Survivor Annuity; or

 

  (5) 10-Year Certain and Life Annuity.

 

(c) Joint/Contingent Annuitant. If a Participant elects an optional form of
payment that does or may provide a survivor benefit, the Participant’s election
shall not be valid unless the Participant also specifies a Joint/Contingent
Annuitant.

 

(d) Form of Payment Adjustments. Any adjustments to the amount of Retirement
Income otherwise payable under this Article 5 as a result of the form of payment
selected shall be calculated using reasonable Actuarially Equivalent factors.
The amount of Retirement Income shall be adjusted on an Actuarially Equivalent
basis.

 

(e) Cash Payments. All benefit payments hereunder shall be made in cash.

5.4 Benefit Cash-out

Notwithstanding the time and form of payment determined pursuant to this Article
5, if the Actuarially Equivalent lump sum present value of all nonqualified
deferred compensation plan benefits that the Participant (or his
Joint/Contingent Annuitant) is entitled to receive under all nonaccount balance
plans of the Company and all Affiliates, that must be aggregated for purposes of
Treasury Regulations section 1.409A-1(c)(2), is less than the Code section
402(g)(1)(B) limit as of a Benefit Calculation Date, the Committee may, in its
sole discretion, distribute the Participant’s Retirement Income to him (or his
Joint/Contingent Annuitant) in a single lump sum payment; provided, however,
that all of the Participant’s other nonaccount balance nonqualified plan
benefits are also paid in a single lump sum payment as of the same date.

 

15



--------------------------------------------------------------------------------

Article 6. Transfers, Rehires and Other Special Situations

6.1 Effect and Applicability

This Article provides additional information and rules covering special
situations under which Retirement Income may become payable under Article 4 and
Article 5. In the event of a conflict between a provision under Article 4 and
Article 5 and a provision of this Article, the provision of this Article shall
govern with respect to the Participants or circumstances specified in this
Article and the provisions of Article 4 and Article 5 shall continue to govern
with respect to other Participants and circumstances.

6.2 Code Section 409A Aggregation Rules

The Company has the authority to provide to any individual or individuals
selected by the Company or Committee benefits under the Plan or under a separate
agreement, method, program or other arrangement that constitutes a nonaccount
balance plan. To the extent any Participant is entitled to a deferral of
compensation under any such nonaccount balance plan, then, only to the extent
required by Code section 409A and related Treasury Regulations, the separate
nonaccount balance plan shall be aggregated with the Plan.

6.3 No Duplication of Benefits

 

(a) Key Plan Part I Benefits. In determining the Participant’s Retirement Income
at any time, to the extent a Participant is entitled to a benefit under the Key
Plan Part I as a result of also being a Grandfathered Participant, the amount of
Retirement Income payable to a Participant with respect to a Payment Event shall
be reduced as of the Benefit Calculation Date by the Actuarially Equivalent lump
sum present value of the Participant’s benefit under the Key Plan Part I,
determined in accordance with Treasury Regulations section 1.409A-6(a)(3)(i), so
that the Participant shall not receive a duplication of benefits under the Plan.

 

(b) Post-Payment Event Accruals. In determining the Participant’s Retirement
Income at any time after a Payment Event, the Participant’s prior service and
earnings may be taken into account to the extent such service and earnings are
taken into account when determining a Participant’s Retirement Plan Benefit
following such Payment Event. Notwithstanding anything to the contrary in the
Plan, the amount of any additional Retirement Income payable to a Participant
with respect to a new Payment Event shall be reduced by the Actuarially
Equivalent value of the Participant’s vested Retirement Income determined as of
the Benefit Calculation Date for any prior Payment Event increased at the
Interest Rate, so that the Participant shall not receive a duplication of
benefits under the Plan.

6.4 Excess Accumulated Contribution Benefit

 

(a) Limited Applicability. The provisions of this section apply only if a
Participant had Accumulated Contributions under the Plan as in effect on
April 30, 1984, and the Accumulated Contributions have not been distributed as
of December 31, 2008.

 

16



--------------------------------------------------------------------------------

(b) Excess Accumulated Contribution Benefit Payable to a Participant

 

  (1) Amount of Benefit. An Excess Accumulated Contribution Benefit shall be
payable to the Participant only if and to the extent that, as of the Benefit
Calculation Date, the Participant’s Accumulated Contributions exceeds the
Actuarial Equivalent present value of the Participant’s Past Service Frozen
Benefit.

 

  (2) Time and Form of Payment. Any Excess Accumulated Contribution Benefit
payable to the Participant under this subsection shall be paid in a single sum
as of the Payment Date, which is the first day of the second calendar month
following the Benefit Calculation Date; provided, however, that in the case of a
Specified Employee, the Payment Date shall in no event be earlier than the first
day of the month coinciding with or next following the date that is six months
after the Specified Employee’s Separation from Service. In the case of a
Specified Employee, the missed payments shall be adjusted at the Interest Rate
for the period between the Payment Date that would have applied had the
Participant not been a Specified Employee and the Specified Employee’s Payment
Date. The Participant may not elect any different form of payment of the Excess
Accumulated Contribution Benefit.

 

(c) Excess Accumulated Contribution Benefit Payable to a Beneficiary

 

  (1) Amount of Benefit

 

  (A) Participant’s Death before Separation from Service. Prior to the
Participant’s Separation from Service, an Excess Accumulated Contribution
Benefit shall be payable to the Participant’s Beneficiary only if and to the
extent that, as of the Benefit Calculation Date (i.e., the first day of the
calendar month following the Participant’s death), the Accumulated Contributions
exceeds the Actuarial Equivalent present value of the Participant’s Past Service
Frozen Benefit.

 

  (B) Participant’s Death after Retirement Plan Benefits Commence. If, as of the
date that all benefit payments with respect to the Participant from the
Retirement Plan cease (which shall be the Benefit Calculation Date for this
purpose), clause (i) exceeds clause (ii), then such excess shall be distributed
to the Participant’s Beneficiary. For purposes of this subparagraph, clause (i)
and clause (ii) shall be defined as follows:

 

  (i) The Participant’s Accumulated Contributions that have not been previously
distributed as of the Benefit Calculation Date.

 

  (ii)

The Actuarial Equivalent present value of all benefits paid from the Retirement
Plan, excluding the Flat Benefit (as defined in the

 

17



--------------------------------------------------------------------------------

 

Retirement Plan), to all persons and entities with respect to the Participant,
including after the Participant’s death, through the Benefit Calculation Date.

 

  (2) Time and Form of Payment. Any Excess Accumulated Contribution Benefit
payable to one or more Beneficiaries under this subsection shall be paid in a
single sum as of the Payment Date, which is the first day of the fourth calendar
month following the Benefit Calculation Date. The Beneficiary may not elect any
different form of payment of the Excess Accumulated Contribution Benefit.

 

  (3) Beneficiary Determination. For purposes of determining the Beneficiary
entitled to receive any Excess Accumulated Contribution Benefit, the Beneficiary
of the Participant shall be:

 

  (A) The person, persons or entity named by the Participant by written
designation under the Retirement Plan; or

 

  (B) If the Participant has not made such a designation or the person, persons
or entity so designated predecease the Participant, the Beneficiary shall be
determined under Plan section 7.3, disregarding the last sentence thereof; or

 

  (C) If the Participant has no survivors in any of the categories specified
under Plan section 7.3, the Participant’s estate or, if the Participant’s estate
has been settled, the estate of the last Beneficiary to die.

 

(d) Aggregation of Benefits for Cash-Out Purposes. Except as provided in this
subsection, the payment of any Excess Accumulated Contribution Benefit shall not
affect in any way the determination of the amount, time or form of payment of
any Retirement Income or Pre-Commencement Death Benefit payable under any other
provision of this Plan. Notwithstanding the foregoing:

 

  (1) Any Excess Accumulated Contribution Benefit shall be aggregated with any
Retirement Income benefits payable to the Participant for determining whether
such benefits may be cashed-out under Plan section 5.4 only if both such
benefits have the same Payment Date; and

 

  (2) Any Excess Accumulated Contribution Benefit shall be aggregated with any
Pre-Commencement Death Benefit payable to the Beneficiary for determining
whether such benefits may be cashed-out under Plan section 7.4 only if the
Payment Date of any Excess Accumulated Contribution Benefit is the same or later
than the Payment Date of the Pre-Commencement Death Benefit.

 

(e) Definitions Applicable to this Plan Section. In addition to the terms
defined in Plan section 2.1 or elsewhere in this Plan, whenever used in this
Plan section, the following terms shall have the respective meanings set forth
below.

 

18



--------------------------------------------------------------------------------

  (1) “Accumulated Contributions” means the Participant’s deferred compensation
under the Plan through April 30, 1984, plus interest at such rate as the
Committee, in its sole discretion, may determine from time to time. Unless
otherwise specified by the Committee, the interest rate shall be based on the
weighted average prime rate of Bank of America, as determined by the Committee
in its sole discretion. Such interest shall be determined at the end of each
calendar year. Interest shall be credited on the Participant’s average balance
during the calendar year just ended. No interest shall be credited for any
period following the Participant’s Separation from Service or, if earlier, the
Participant’s death.

 

  (2) “Past Service Frozen Benefit” means the Participant’s Pre-May 1984 Service
Benefit, as determined under the Retirement Plan.

6.5 Transfers from Nonaccount Plans

 

(a) General Rule. Except as otherwise described in this Plan section, in
calculating a Participant’s Retirement Income at any time after the Participant
transfers to an Employer from another Affiliate in which the Participant accrued
a benefit under another nonaccount balance nonqualified plan, his prior service
and earnings shall not be taken into account in determining Retirement Income
under this Plan, even if such service and earnings are taken into account when
determining his Retirement Plan Benefit.

 

(b) Transfers from ABC. Notwithstanding any Plan provision to the contrary, the
Participant’s Retirement Income under this Plan at any time after the
Participant transfers to an Employer from a BEP Employer where the Participant
accrued a benefit under the ABC Plan and/or BEP shall be determine under this
subsection.

 

  (1) If, as of any Benefit Calculation Date, the Participant’s Add-On Benefit
is greater than his All-Service Benefit, then the Participant’s Retirement
Income shall be determined under the terms of this Plan without adjustment for
the Participant’s service and earnings with a BEP Employer.

 

  (2) If, as of any Benefit Calculation Date, the Participant’s All-Service
Benefit is greater than his Add-On Benefit, the Participant’s Retirement Income
shall be the Participant’s All-Service Benefit reduced by the Participant’s
Retirement Income, as defined in and determined under the BEP. Because it is the
express intent of this Plan that there be no prohibited substitution of benefits
in violation of Treasury Regulations section 1.409A-3(f), Retirement Income
under this Plan and Retirement Income under the BEP are payable only at the same
time and only in forms that are Actuarially Equivalent life annuities, applying
the same reasonable actuarial assumptions and methods across the Plan, the
Retirement Plan, the BEP and the ABC Plan.

 

19



--------------------------------------------------------------------------------

(c) Definitions Applicable to this Plan Section. In addition to the terms
defined in Plan section 2.1 or elsewhere in this Plan, whenever used in this
Plan section, the following terms shall have the respective meanings set forth
below.

 

  (1) “ABC Plan” means the ABC, Inc. Retirement Plan, a qualified employer plan
as defined under Treasury Regulations section 1.409A-1(a)(2).

 

  (2) “Add-On Benefit” means, with respect to a Participant who transfers to an
Employer from a BEP Employer, the sum of:

 

  (A) The Participant’s Retirement Income, determined under this Plan, and the
Participant’s Retirement Plan Benefit taking account only service and earnings
with an Employer; and

 

  (B) The Participant’s Retirement Income, as defined in and determined under
BEP, and the Participant’s Retirement Plan Benefit, as defined in and determined
under the ABC Plan taking into account only service and earnings with a BEP
Employer.

For purpose of determining these benefits, service and earnings shall be
measured using the appropriate terms, such as, but not limited to, Compensation
or Credited Service, used under the benefit formulas of the relevant plans.

 

  (3) “All-Service Benefit” means, with respect to a Participant who transfers
to an Employer from a BEP Employer, the Participant’s Retirement Income under
this Plan and Retirement Plan Benefit under the Retirement Plan taking into
account the Participant’s service and earnings with all Employers and BEP
Employers. For purpose of determining these benefits, service and earnings shall
be measured using the appropriate terms, such as, but not limited to,
Compensation or Credited Service, used under the benefit formulas of the
relevant plans.

 

  (4) “BEP” means the Benefit Equalization Plan of ABC Inc., a nonqualified,
nonaccount balance plan under Treasury Regulations section 1.409A-1(c)(2).

 

  (5) “BEP Employer” means an Employer, as that term is defined in the BEP, as
opposed to an Employer defined under this Plan.

 

20



--------------------------------------------------------------------------------

6.6 Additional Retirement Income

If a Participant has a Payment Event and then accrues additional vested
Retirement Income under the Plan, the additional vested Retirement Income shall
be payable to the Participant as described in this Plan section. The time and
form of payment for any additional Retirement Income that is payable shall be
determined in accordance with the terms of subsections (a) and (b) as follows:

 

(a) Continued Employment After Change in Control. To the extent a Participant is
entitled to additional Retirement Income following a Change in Control as a
result of continued employment with an Employer, the Participant’s additional
Retirement Income shall be paid to him at the time of payment specified under
Plan section 5.2 in the form of payment determined under Plan section 5.3.

 

(b) Post-Separation Accruals and Reemployment. If a Participant is entitled to
additional Retirement Income following a Payment Event due to receiving
post-Separation from Service accruals or additional Retirement Income as a
result of either:

 

  (1) Becoming reemployed as an Employee of an Employer (or reemployed by an
Affiliate and later transfers employment to an Employer) after his Separation
from Service (or his termination pursuant to the Key Plan Part I), or

 

  (2) Increasing the level of bona fide service he provides as an Employee of an
Employer following a Separation from Service, such that he may have a subsequent
Separation from Service,

the Participant’s Benefit Calculation Date (and Payment Date) for such
additional Retirement Income shall be January 1 of the calendar year following
the calendar year in which such additional Retirement Income accrues. The last
payment of Retirement Income under this subsection shall occur on January 1 of
the calendar year following the calendar year in which the Participant ceases
accruing additional Retirement Income. It is intended that the additional
Retirement Income that becomes payable under this subsection shall not
constitute a deferral of compensation for purposes of Code section 409 because
the additional Retirement Income will be paid under the short-term deferral rule
of Treasury Regulations section 1.409A-1(b)(4).

6.7 Permissible Delays or Accelerations

If the Company or Committee determines that a delay or an acceleration of a
Participant’s Retirement Income is permitted or required by Code section 409A
and related Treasury Regulations (e.g., a delay to comply with Code
section 162(m) or an acceleration to pay employment taxes), the Company or the
Committee may either delay or accelerate the payment of a Participant’s
Retirement Income in accordance with the terms of Code section 409A and related
Treasury Regulations in its sole discretion as it deems advisable.

 

21



--------------------------------------------------------------------------------

Article 7. Pre-Commencement Death Benefit

7.1 Amount of Pre-Commencement Death Benefit

In the event of a Participant’s death prior to his Payment Date under Article 5
with respect to any vested Retirement Income, the Participant’s Beneficiary
shall be entitled to a Pre-Commencement Death Benefit. The Pre-Commencement
Death Benefit shall equal the amount of the benefit determined as of the Benefit
Calculation Date that would be payable to a Joint/Contingent Annuitant if:

 

(a) The Participant’s vested Retirement Income had commenced as of the Payment
Date under Plan section 5.2(a)(1), disregarding any delay in the Payment Date
because the Participant was a Specified Employee as of the date of his death,

 

(b) In the form of a 50% Joint and Survivor Annuity, and

 

(c) The Participant died on the date following such commencement.

7.2 Time and Form of Payment for Pre-Commencement Death Benefit

 

(a) Time of Payment of Death Benefit. The Beneficiary’s Payment Date for the
Pre-Commencement Death Benefit payable pursuant to Plan section 7.1 shall be the
first day of the fourth calendar month next following the Beneficiary’s Payment
Event.

 

(b) Form of Payment of Death Benefit. The Pre-Commencement Death Benefit payable
under this Article 7 shall be paid to the Beneficiary in the form of a Single
Life Annuity.

 

(c) Catch-Up Payments. Once payments commence, the Plan shall provide the
Participant with a one-time payment equal to the amount of missed payments
between the Benefit Calculation Date and the actual Payment Date.

 

(d) Earlier Payments. An earlier payment may be made, as determined by the
Committee in its sole discretion, only to the extent that a permissible Code
section 409A and related Treasury Regulations exception may be applied.

 

(e) Delayed Commencement. If the payment or commencement of any benefit due
under this Plan section is paid after the Beneficiary’s Payment Date, the
benefit shall be paid without any interest adjustments for the delayed
commencement.

7.3 Beneficiary Determination

For purposes of determining the Beneficiary entitled to a Pre-Commencement Death
Benefit, the Beneficiary of the Participant shall be:

 

(a) The Participant’s surviving Spouse, if any, and if not,

 

(b) The Participant’s surviving Domestic Partner, if any, and if not,

 

22



--------------------------------------------------------------------------------

(c) The Participant’s surviving natural and legally-adopted children, if any,
and if not,

 

(d) The Participant’s surviving parents, if any, and if not,

 

(e) The Participant’s surviving siblings, if any.

If there is more than one Beneficiary in any category described above, any
amounts payable shall be paid equally to all Beneficiaries. Notwithstanding any
provision to the contrary, if the Participant has no survivors in any of the
above categories, no Pre-Commencement Death Benefit is payable from the Plan.

7.4 Cash-Out Payment of Pre-Commencement Death Benefit

Notwithstanding anything in this Article 7 to the contrary, if the Actuarially
Equivalent lump sum present value of all nonqualified deferred compensation plan
benefits that the Beneficiary (or, to the extent applicable, all Beneficiaries
entitled to a Pre-Commencement Death Benefit) is entitled to receive under all
the nonaccount balance plans of the Company and all Affiliates, that must be
aggregated for purposes of Treasury Regulations section 1.409A-1(c)(2), is less
than the Code section 402(g)(1)(B) limit as of the Benefit Calculation Date, the
Company may, in its sole discretion, distribute the Beneficiary’s
Pre-Commencement Death Benefit in the form of a single lump sum payment;
provided, however, that all of the Beneficiary’s other nonaccount balance
nonqualified plan benefits are also paid in a single lump sum payment as of the
same date.

 

23



--------------------------------------------------------------------------------

Article 8. Financing and Administration

8.1 Financing

 

(a) General Creditors. The Plan constitutes a mere promise of the Employer to
make payments in accordance with the terms of the Plan. This Plan does not give
any Participant, Joint/Contingent Annuitant or Beneficiary any interest, lien,
or claim in or against any specific assets of the Company or any Affiliate. The
Participant, Joint/Contingent Annuitant and/or Beneficiary shall have only the
rights of general, unsecured creditors of the Employer with respect to their
rights under the Plan.

 

(b) Allocation Among Employers. The obligation to pay benefits hereunder shall
be the obligation of the Employers whose Employees are Participants entitled to
benefits hereunder. The Company and each Employer shall provide the benefits
described in the Plan and allocable to such entity from its general assets.
Notwithstanding the foregoing, the Company, in its sole discretion, shall have
the authority to allocate the total liability to pay benefits under the Plan
among the Employers in such manner and amounts as it deems appropriate.

 

(c) Alternative Funding. The Company may, but shall not be required to,
establish a grantor trust as a funding source for its obligations under the
Plan. If such a trust is so established, it shall be the intention of the
Company that the trust shall constitute an unfunded arrangement for purposes of
the Plan, such that the Plan shall continue to be an unfunded plan maintained
for the purpose of providing deferred compensation to a select group of
management or highly compensated employees under ERISA. With respect to any
Participant, the assets of the trust so established shall remain subject to the
claims of the creditors of that Participant’s Employer in the event of the
Employer’s bankruptcy or insolvency. However, to the extent that funds placed in
a trust and allocable to the benefits payable under the Plan are sufficient, the
trust assets may be used to pay benefits under the Plan. If such trust assets
are not sufficient to pay all benefits due under the Plan, then the appropriate
Employer shall have the obligation, and the Participant, Joint/Contingent
Annuitant or Beneficiary who is due such benefits shall look to such Employer to
provide such benefits.

8.2 Plan Administrative Committee

The general administration of the Plan and the responsibility for carrying out
the provisions of the Plan resides with the Committee. The members of the
Committee shall be determined under the provisions of the Retirement Plan.

8.3 Duties of Committee

The members of the Committee shall elect a chairman from their number and a
secretary who may be but need not be one of the members of the Committee; may
appoint from their number such subcommittees with such powers as they shall
determine; and may authorize one or more of their number or any agent to execute
or deliver any instrument or make any payment on their behalf. In addition, the
Committee may retain counsel, employ agents, and provide for such

 

24



--------------------------------------------------------------------------------

clerical, accounting, actuarial and consulting services as it may require in
carrying out the terms of the Plan; and may allocate among its members or
delegate all or such portion of the duties under the Plan, as it, in its sole
discretion, shall decide.

8.4 Meetings

The Committee shall hold meetings upon such notice, at such place or places, and
at such time or times as it may from time to time determine.

8.5 Actions by the Committee

Any act which the Plan authorizes or requires the Committee to do may be done,
if done at a meeting, by a majority of a quorum of members. A quorum is 50% of
all members of the Committee then in office. The action of that majority
expressed from time to time by a vote at a meeting shall constitute the action
of the Committee and shall have the same effect for all purposes as if assented
to by all members of the Committee at the time in office. Alternatively, any
action required or permitted to be taken by the Committee may be done by
unanimous written consent in lieu of a meeting.

8.6 Compensation and Bonding

No member of the Committee shall receive any compensation from the Plan for his
services as such. Except as may otherwise be required by law, no bond or other
security need be required of any member in that capacity in any jurisdiction.

8.7 Establishment of Rules and Interpretation of Plan

The Committee shall have full discretionary power and authority as may be
necessary to carry out the provisions of the Plan, including, without limiting
the generality of the foregoing, the discretionary power to:

 

(a) Promulgate and enforce rules and regulations as it deems necessary or
appropriate for the administration of the Plan;

 

(b) Construe and interpret the Plan and decide all matters arising thereunder,
including the right to remedy possible ambiguities, inconsistencies, and
omissions and correct defects;

 

(c) Make factual determinations and decide all questions relating to
individuals’ eligibility for participation or for benefits under the Plan,
vesting, forfeitures, the amount, manner and timing of payment of benefits, and
the status of persons as Participants, Grandfathered Participants, Employees,
Eligible Employees, Spouses, Domestic Partners, Joint/Contingent Annuitants,
Beneficiaries and alternate payees; and

 

(d) Require any person to furnish such documentation, information, or other
matter as the Committee may require for the proper administration of the Plan
and as a prerequisite to any payment or distribution by the Plan.

 

25



--------------------------------------------------------------------------------

All decisions of the Committee relating to matters within its jurisdiction shall
be final, conclusive, and binding. If, pursuant to Plan section 8.3, the
Committee delegates all or any portion of its duties under the Plan, the
individual, entity, or group of persons to which duties have been delegated
shall have the same discretionary power and authority as the Committee unless
the delegation specifically provides otherwise.

8.8 Limitation of Liability

Except as and to the extent otherwise provided by applicable law, no liability
whatever shall attach to or be incurred by the members of the Committee or by
the shareholders, directors, officers, or employees of the Company or an
Affiliate under or by reason of any of the terms and conditions contained in the
Plan or in any of the contracts procured pursuant thereto or implied therefrom.

8.9 Indemnification

To the maximum extent permitted by the Company’s by-laws, as amended from time
to time, the Company shall indemnify each member of the Committee, and each
director, officer, and employee or agent of the Company or an Affiliate against
any expenses and liabilities that such person may incur as a result of any act
or failure to act, made in good faith, by such person in relation to the Plan.

8.10 Claims Procedures

 

(a) Every claim for benefits under the Plan by a person (hereinafter referred to
as “Claimant”) or by a Claimant’s authorized representative shall be filed by
submitting to the person (“claim administrator”) designated by the Committee, a
written application on a form designated by the Committee. The claim
administrator shall process such application and approve or disapprove it.
Claims for benefits under the Plan shall be governed by subsections (b) through
(f). Subsection (g) and Plan sections 8.11 and 8.12 shall apply to all claims
under the Plan, including, but not limited to claims for benefits (both based on
the terms of the Plan and those based on an alleged violation of the law),
claims for breach of fiduciary duty, and other claims that some aspect of the
Plan’s operation, administration or design or some aspect of the Plan’s
investments, is unlawful or violates the terms of the Plan.

 

(b) If a Claimant is denied any benefits under the Plan either in total or in an
amount less than the full benefit to which he claims to be entitled, the claim
administrator shall advise the Claimant of the denial within 90 days after
receipt of the claim by the claim administrator. The claim administrator shall
furnish the Claimant with a written notice setting forth:

 

  (1) The computation of the Claimant’s benefit, if any;

 

  (2) The specific reason or reasons for the denial;

 

  (3) The specific Plan sections on which the denial is based;

 

26



--------------------------------------------------------------------------------

  (4) A description of any additional material or information necessary for the
Claimant to perfect his claim, if possible, and an explanation of why such
material or information is needed; and

 

  (5) A description of the Plan’s claim review procedures, the time limits under
such procedures and a statement of the Claimant’s right to bring a civil action
under ERISA section 502(a) following a denial of benefits on appeal.

If unforeseeable or special administrative problems or circumstances require an
extension of time for processing the claim, the claim administrator shall
furnish a written notice to the Claimant prior to close of the 90-day period
explaining why an extension of time is needed and the approximate date by which
the claim administrator expects to have processed the claim. In no event shall
the claim administrator render a final decision on the validity of a claim later
than 180 days after the claim administrator initially receives the claim.

 

(c) Within 60 days of receipt of the information described in subsection (b),
the Claimant or his duly authorized representative may file written appeal of
the determination with the Committee. As part of his appeal, the Claimant may
submit written comments, documents, records and other information relating to
the claim.

 

(d) As long as the Claimant’s appeal is pending (including the 60-day period
described in subsection (c)) the Claimant or his duly authorized representative
shall be provided, upon request and free of charge, access to and copies of all
documents, records and other information relevant to the claim and may review
pertinent Plan documents and may submit issues and comments in writing to the
Committee.

 

(e) The Committee shall notify the Claimant in writing of the appeals decision
(whether or not adverse) in written or electronic form within a reasonable
period of time, but not later than 60 days after the Committee’s receipt of the
appeal. Notwithstanding, if the Committee determines that special circumstances
(for example, the need to hold a hearing) require an extension of time, the
Committee shall notify the Claimant of the reason or reasons for the extension
and of the date by which it expects to make its decision. This extended period
shall not exceed 60 days from the end of the initial 60-day period. The
Committee’s decision on appeal shall take into account all comments, documents,
records and other information submitted by the Claimant and relevant to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.

 

(f) If the Committee decides to deny benefits on appeal, the Committee shall
provide the Claimant in writing with:

 

  (1) The specific reason or reasons for the denial;

 

  (2) The specific Plan provisions on which the denial is made;

 

27



--------------------------------------------------------------------------------

  (3) A statement that the Claimant is entitled to receive, upon request and
free of charge, access to and copies of all documents, records and other
information relevant to the claim; and

 

  (4) A statement regarding the Claimant’s right to bring a civil action under
ERISA section 5.02(a) following a denial of benefits on appeal.

 

(g) Any person eligible to receive benefits under the Plan shall furnish to the
claim administrator or the Committee any information or evidence requested by
the claim administrator or the Committee and reasonably required for the proper
administration of the Plan. Failure on the part of any person to comply with any
such request within a reasonable period of time shall be sufficient grounds for
delay in the payment of any benefits that may be due under the Plan until such
information or evidence is received by the claim administrator or the Committee.
If any person claiming benefits under the Plan makes a false statement that is
material to the claim for benefits, the claim administrator or the Committee may
offset against future payments any amount paid to such person to which he was
not entitled under the provisions of the Plan.

8.11 Limitation on Actions

 

(a) Notwithstanding any Plan provision to the contrary, none of the following
claims or action may be filed in any court unless and until the requirements of
subsection (b) are fully met.

 

  (1) A claim or action to recover benefits allegedly due under the provisions
of the Plan or by reason of any law;

 

  (2) A claim or action to enforce rights under the Plan;

 

  (3) A claim or action to clarify rights to future benefits under the Plan;

 

  (4) Any other claim or action that

 

  (A) Relates to the Plan, and

 

  (B) Seeks a remedy, ruling, or judgment of any kind against the Plan or the
Committee.

 

(b) The requirements of this subsection are not met:

 

  (1) Until the Claimant (as defined in Plan section 8.10(a)) has exhausted the
administrative review procedure set forth in Plan section 8.10; and

 

  (2) Unless such claim or action is filed in a court with jurisdiction over
such claim or action no later than 36 months after:

 

28



--------------------------------------------------------------------------------

  (A) In the case of a claim or action to recover benefits, the date the first
benefit payment was actually made or was allegedly due whichever is earlier;

 

  (B) In the case of a claim or action to enforce a right, the date the
Committee or its delegate first denied the Claimant’s request to exercise such
right, regardless of whether such denial occurred during administrative review
pursuant to Plan section 8.10;

 

  (C) In the case of a claim or action to clarify rights to future benefits, the
date the Committee first repudiated its alleged obligation to provide such
future benefits, regardless of whether such repudiation occurred during
administrative review pursuant to Plan section 8.10; or

 

  (D) In the case of any other claim or action described in subsection (a)(4),
above, the earliest date on which the claimant knew or should have known of the
material facts on which such claim or action is based;

provided that if a request for administrative review pursuant to Plan
section 8.10 is pending before the claims administrator designated by the
Committee to review such claims when the 36-month period described in this
paragraph (2) expires, the deadline for filing such claim or action in a court
with proper jurisdiction shall be extended to the date that is 60 calendar days
after the final denial of the claim on administrative review.

 

  (3) The period described in paragraph (2), above, is hereafter referred to as
the “Applicable Limitations Period.” The Applicable Limitations Period replaces
and supersedes any limitations period that might otherwise be deemed applicable
under state or federal law in the absence of this Plan section 8.11. Except as
provided in the following two sentences, a claim or action filed after the
expiration of the Applicable Limitations Period shall be deemed time-barred. The
Committee shall have the discretion to extend the Applicable Limitations Period
upon a showing of exceptional circumstances that, in the opinion of the
Committee, provide good cause for extension. The exercise of this discretion is
committed solely to the Committee and is not subject to review.

8.12 Class Action Forum

 

(a) To the fullest extent permitted by law, any putative class action lawsuit
brought in whole or in part under ERISA section 502 (or any successor provision)
and relating to the Plan, the lawfulness of any Plan provision, the
administration of the Plan, the management, investment or handling of Plan
assets, or the performance or non-performance of Plan fiduciaries or
administrators shall be filed in one of the following jurisdictions:

 

29



--------------------------------------------------------------------------------

  (1) The jurisdiction in which the Plan is principally administered, or

 

  (2) The jurisdiction in which the largest number of putative class members
reside (or if that jurisdiction cannot be determined, the jurisdiction in which
the largest number of class members is reasonably believed to reside).

 

(b) If any putative class action within the scope of subsection (a) is filed in
a jurisdiction other than one of those described in subsection (a), or if any
non-class action filed in such a jurisdiction is subsequently amended or altered
to include class action allegations, then the Plan, all parties to such action
that are related to the Plan (such as a Plan fiduciary, administrator, or party
in interest), and all alleged Participants and Beneficiaries shall take all
necessary steps to have the action removed to, transferred to, or re-filed in a
jurisdiction described in subsection (a). Such steps may include, but are not
limited to:

 

  (1) A joint motion to transfer the action, or

 

  (2) A joint motion to dismiss the action without prejudice to its re-filing in
a jurisdiction described in subsection (a), with any applicable time limits or
statutes of limitations applied as if the suit or class action allegation had
originally been filed or asserted in a jurisdiction described in subsection (a)
at the same time it was filed or asserted in a jurisdiction not described
therein.

 

(c) The provisions of this Plan section 8.12 shall be waived if no party invokes
them within 120 days of the filing of a putative class action or assertion of
class action allegations.

 

(d) Nothing in this Plan section 8.12 shall relieve any putative class member of
any obligation existing under the Plan or by law to exhaust all administrative
remedies before initiating litigation.

8.13 Records

The records of an Employer or Affiliate with respect to length of employment,
employment history, base pay, absences, and all other relevant matters may be
conclusively relied on by the Committee.

 

30



--------------------------------------------------------------------------------

Article 9. Amendment and Termination

9.1 Amendments

The Company must necessarily and does hereby reserve the right to amend, modify,
or terminate the Plan at any time by action of its Board. The Committee in its
sole discretion shall have the power to amend the Plan to:

 

(a) Comply with laws and regulations, or as otherwise may be desirable when
prompted by a change in law or regulation; and

 

(b) Make any other change that may be necessary or desirable provided any
amendment adopted pursuant to this Plan section 9.1 shall not increase the
Company’s annual expense by more than five (5) million dollars.

Any material amendment shall be in writing and executed by a duly authorized
officer of the Company or a member of the Committee. An amendment to the Plan
may modify its terms in any respect whatsoever, and may include, without
limitation, a permanent or temporary freezing of the Plan such that the Plan
shall remain in effect with respect to existing accrued benefits without
permitting any new benefit accruals. All Participants and Beneficiaries shall be
bound by any amendment.

9.2 Termination of Plan

The Company, through action of the Board, reserves the right to discontinue and
terminate the Plan at any time, for any reason. Any action to terminate the Plan
shall be taken by the Board in the form of a written Plan amendment executed by
a duly authorized officer of the Company. If the Plan is terminated, such
discontinuance or termination shall not have the effect of decreasing the level
of benefits which a Participant would be entitled to receive under Article 5 if
he incurred a Separation from Service with the Company and all Affiliates on the
later of:

 

(a) The date the resolution to terminate and discontinue the Plan is adopted; or

 

(b) The date the termination and discontinuance is effective.

Vested Retirement Income and any Pre-Commencement Death Benefits shall be
distributed as soon as practicable if such distribution is permitted because the
Plan’s termination and liquidation meets the requirements of Treasury
Regulations section 1.409A-3(j)(4) and, if such requirements are not met, at the
earliest time otherwise permitted under the terms of the Plan in accordance with
Code section 409A and related Treasury Regulations. Such termination shall be
binding on all Participants and all other persons.

9.3 Successors

In case of the merger, consolidation, liquidation, dissolution or reorganization
of an Employer, or the sale by an Employer of all or substantially all of its
assets, provision may be made by written agreement between the Company and any
successor corporation acquiring or

 

31



--------------------------------------------------------------------------------

receiving a substantial part of the Employer’s assets, whereby the Plan shall be
continued by the successor. If the Plan is to be continued by the successor,
then effective as of the date of the reorganization or transfer, the successor
corporation shall be substituted for the Employer under the Plan. To the extent
applicable, such written agreement may also specify no later than the closing
date of an asset purchase transaction, whether Employees covered by the
transaction shall incur a Separation from Service. The substitution of a
successor corporation for an Employer shall not in any way be considered a
termination of the Plan.

9.4 Prohibition on Changes Due to Code Section 409A

Notwithstanding the foregoing, neither the Board nor the Committee may amend or
terminate the Plan in any manner that the Board or the Committee determines in
its sole discretion and in accordance with the advice of counsel, violates the
applicable provisions of Code section 409A and related Treasury Regulations,
including, but not limited to, the applicable time and form of payment
requirements, the applicable prohibitions on accelerations, and the plan
termination and liquidation provisions.

9.5 Additional Participating Employers

 

(a) Adoption. With the consent of the Company, any Affiliate may adopt the Plan
for its Eligible Employees and thereby become an Employer under the Plan. An
Affiliate adopting the Plan shall compile and submit all information required by
the Committee with reference to its Eligible Employees. An entity will be
considered to have adopted the Plan with the consent of the Company if it takes
significant action that is consistent with the adoption of the Plan, the Board
or Committee is aware of the action, and neither objects to the action.

 

(b) Crediting of Prior Service. If an Affiliate adopts the Plan in accordance
with subsection (a), or if any persons become Employees of an Employer as the
result of merger or consolidation or as the result of acquisition of all or part
of the assets or business of another company, the Company shall determine to
what extent, if any, previous service with the Affiliate or acquired business
shall be recognized under the Plan.

 

(c) Withdrawal by Affiliate. Any Employer may withdraw its participation in the
Plan on appropriate action by it. In addition, an Employer will automatically
cease to participate in the Plan from and after the date it ceases to be an
Affiliate. In either event, the benefits under the Plan will be earned with
respect that Employer’s participation in the Plan shall be determined by the
Committee. Pensions payable to Employees employed by the withdrawing Employer
shall be payable to such Employees when due under the Plan, but such Employees
shall not be considered Eligible Employees from and after the date of withdrawal
by their Employer.

 

32



--------------------------------------------------------------------------------

Article 10. Miscellaneous Provisions

10.1 Good-Faith Valuation Binding

In determining the value of the Participant’s Retirement Income, the Committee
shall exercise its best judgment, and all such determinations of value (in the
absence of bad faith) shall be binding upon all Participants and their
Joint/Contingent Annuitants and Beneficiaries.

10.2 Taxation

It is the intention of the Company that the benefits payable hereunder shall not
be deductible by the Employers nor taxable for federal income tax purposes to
Participants or Beneficiaries until such benefits are paid by the Employers to
such Participants or Beneficiaries. Without limiting the foregoing, it is
intended that the Plan meet the requirements of Code section 409A and related
Treasury Regulations and the Committee shall use its reasonable best efforts to
interpret and administer the Plan in accordance with such requirements. When
benefits are paid hereunder, it is the intention of the Company that they shall
be deductible by the Employers under Code section 162.

10.3 Withholding

All distributions shall be net of any applicable federal, state, or local income
or employment taxes or any other amounts required to be withheld by law. In
addition, the Company or any Affiliate may withhold from a Participant’s
currently payable salary, bonus, or other compensation any applicable federal,
state, or local income or employment taxes that may be due upon accruing
benefits under the Plan.

10.4 Offset for Obligations to the Company or an Affiliate

Notwithstanding anything in the Plan to the contrary, if a Participant or
Beneficiary has any outstanding obligation to the Company or any Affiliate
(whether or not such obligation is related to the Plan), the Committee may cause
the Retirement Income of such Participant or Beneficiary to be reduced and
offset by, and to be applied to satisfy, the amount of such obligation;
provided, the offset is not in excess of $5,000 for any tax year (determined
based on the tax year of the Company and Affiliates) and the offset occurs at
the same time as the outstanding obligation to the Company or any Affiliate is
due.

10.5 No Enlargement of Employment Rights

This Plan is strictly a voluntary undertaking on the part of the Company and the
Employers and shall not be deemed to constitute a contract between the Employers
and any Employee or Participant, Beneficiary, or alternate payee, or to be
consideration for, or an inducement to, or a condition of, the employment of any
Employee. Nothing contained in this Plan or any modification of the same or act
done in pursuance hereof shall be construed as giving any person any legal or
equitable right against the Employer, unless specifically provided herein, or as
giving any person a right to be retained in the employ of the Employer. All
Participants

 

33



--------------------------------------------------------------------------------

shall remain subject to assignment, reassignment, promotion, transfer, layoff,
reduction, suspension, and discharge to the same extent as if this Plan had
never been established.

10.6 Non-Alienation

 

(a) Except as otherwise permitted by the Plan, no benefit payable at any time
under the Plan shall be subject to the debts or liabilities of a Participant or
his Beneficiary. Any attempt to alienate, sell, transfer, assign, pledge, or
otherwise encumber any such benefit, whether presently or thereafter payable,
shall be void. Except as provided in this Plan section, no benefit under the
Plan shall be subject in any manner to attachment, garnishment, or encumbrance
of any kind.

 

(b) Payment may be made from a Participant’s Retirement Income to an alternate
payee, pursuant to a domestic relations order.

 

  (1) The Committee shall establish reasonable written procedures for reviewing
court orders made, pursuant to state domestic relations law (including a
community property law), relating to child support, alimony payments, or marital
property rights of a Spouse, child, or other dependent of a Participant and for
notifying Participants and alternate payees of the receipt of such orders and of
the Plan’s procedures for determining if the orders are approved domestic
relations orders and for administering distributions under domestic relations
orders.

 

  (2) Except as may otherwise be required by applicable law, such domestic
relations orders may not require a retroactive transfer of all or part of a
Participant’s Retirement Income.

10.7 No Examination or Accounting

Neither this Plan nor any action taken thereunder shall be construed as giving
any person the right to an accounting or to examine the books or affairs of the
Company or any Affiliate.

10.8 Incompetency

Every person receiving or claiming benefits under the Plan shall be conclusively
presumed to be mentally competent and of age until the date on which the
Committee receives a written notice, in a form and manner acceptable to the
Committee, that such person is incompetent or a minor, for whom a guardian or
other person legally vested with the care of his person or estate has been
appointed; provided, however, that if the Committee shall find that any person
to whom a benefit is payable under the Plan is unable to care for his affairs
because of incompetency, or is a minor, any payment due (unless a prior claim
therefore shall have been made by a duly appointed legal representative) may be
paid instead to the guardian of such person or to the person having custody of
such person, without further liability on the part of an Employer for the amount
of such payment to the person on whose account such payment is made.

 

34



--------------------------------------------------------------------------------

10.9 Notice of Address

Each person entitled to benefits from the Plan must file with the Committee or
its agent, in writing, his post office address and each change of post office
address. Any communication, statement, or notice addressed to such a person at
his latest reported post office address will be binding upon him for all
purposes of the Plan, and neither the Committee nor the Company shall be obliged
to search for or ascertain his whereabouts.

10.10 Data

All persons entitled to benefits from the Plan must furnish to the Committee
such documents, evidence, or information, including information concerning
marital status, as the Committee considers necessary or desirable for the
purpose of administering the Plan.

10.11 Service of Legal Process

The General Counsel of the Company is hereby designated agent of the Plan for
the purpose of receiving service of summons, subpoena, or other legal process.

10.12 Qualified Military Service

Notwithstanding any provision of this Plan to the contrary and to the fullest
extent permitted under Treasury Regulations section 1.409A-2(a)(15), the
election requirements under this Plan shall be deemed satisfied to the extent
that an election is provided to the Participant to satisfy the requirements of
the Uniformed Service Employment and Reemployment Rights Act of 1994, as
amended.

10.13 Counterparts

This Plan may be executed in any number of counterparts, each of which shall be
deemed to be an original. All the counterparts shall constitute but one and the
same instrument and may be sufficiently evidenced by any one counterpart.

In Witness Whereof, the undersigned, duly authorized by the Committee, has
caused this instrument to be executed on November 18, 2008, but effective as of
January 1, 2009.

 

By  

/s/ Barbara A. Kellams

  Barbara A. Kellams   Vice-President – Counsel   The Walt Disney Company

 

35